DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakemore (US 410,573).

With respect to claim 1, Blakemore discloses an agricultural tillage implement comprising a main frame (including B) and configured to be pulled in a direction of motion through a field, the agricultural tillage implement comprising:
at least one gang assembly having a plurality of disc blades (D), the gang assembly including a transverse support bar (A) attached to the main frame, wherein each of the plurality of disc blades is suspended from the support bar with a disc hanger assembly (including d);
a disc adjustment mechanism configured to pivotably attach the disc hanger assembly for each of the plurality of disc blades to the transverse support bar so that a disc angle of the disc blades relative the direction of motion may be adjusted, the disc adjustment mechanism comprising:
a pivot mount (including E, f2, f3) for each of the plurality of disc blades, each pivot mount comprising a pivot (including E) connected to the support bar and configured to pivot the pivot mount about a pivot axis, a first arm (d') connected to the disc hanger assembly and extending from the pivot axis, and a second arm (f2) extending from the pivot axis;
a shuttle (F), wherein the second arms of each of the pivot mounts are attached to the shuttle such that movement of the shuttle causes each pivot mount to pivot and adjust the disc angle of the associated disc blade; and
an actuator (including G) configured to move the shuttle relative the support bar in order to position the second arms for each of the disc blades;
wherein the disc hanger assembly is configured to position the disc blade such that the pivot axis extends through a lower extent of the disc blade such that furrows created by the plurality of disc blades do not move laterally relative to the agricultural tillage implement when the disc angles of the disc blades are adjusted (see Figs. 3, 5, 6).

With respect to claim 7, Blakemore discloses the shuttle (F) being an elongate member substantially parallel to and extending a length of the transverse support bar (see Fig. 1).

With respect to claim 10, Blakemore discloses an agricultural tillage implement, comprising:
a main frame (including B) configured to be pulled through a field;
a support bar (A) attached to the main frame;
a plurality of disc blades (D), each suspended from the support bar by one of a plurality of disc hanger assemblies (including d);
a plurality of pivot mounts (including E, f2, f3) each connected to the support bar and each configured to rotate about a pivot axis, each pivot mount comprising:
a first arm (d') extending from the pivot axis and connected to the disc hanger assembly; and
a second arm (f2) extending from the pivot axis;
a shuttle (F) attached to the second arms of each of the pivot mounts such that movement of the shuttle causes each pivot mount to rotate and adjust a disc angle of the associated disc blade; and
an actuator (including G) configured to move the shuttle relative the support bar;
wherein each disc hanger assembly is configured to position the associated disc blade such that the pivot axis extends through a lower extent of the associated disc blade such that a point at which each disc contacts the field remains along the pivot axis of the associated pivot mount when the disc angles of the disc blades are adjusted (see Figs. 2, 3, 5, 6).

With respect to claim 14, Blakemore discloses the shuttle (F) being an elongate member substantially parallel to and extending a length of the support bar (see Fig. 1).

Claims 10-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. (US 10,238,022)

With respect to claim 10, Gray discloses an agricultural tillage implement, comprising:
a main frame (including elements of the cultivator frame, as set forth in col. 2, lines 20-35) configured to be pulled through a field;
a support bar (including 1900) attached to the main frame;
a plurality of disc blades (as shown; including 1106, 1206, 1306, 1406), each suspended from the support bar by one of a plurality of disc hanger assemblies (including 1013, 1015);
a plurality of pivot mounts (as shown; including 1112, 1212, 1312, 1412) each connected to the support bar and each configured to rotate about a pivot axis, each pivot mount comprising:
a first arm (including arm corresponding to portion of 1012 attached to 1016) extending from the pivot axis and connected to the disc hanger assembly; and
a second arm (including arm which is attached to 1332, corresponding to portion of 1012 attached to 1014) extending from the pivot axis;
a shuttle (1332) attached to the second arms of each of the pivot mounts such that movement of the shuttle causes each pivot mount to rotate and adjust a disc angle of the associated disc blade; and
an actuator (1330) configured to move the shuttle relative the support bar;
wherein each disc hanger assembly is configured to position the associated disc blade such that the pivot axis extends through a lower extent of the associated disc blade such that a point at which each disc contacts the field remains along the pivot axis of the associated pivot mount when the disc angles of the disc blades are adjusted (see col. 3, line 50 - col. 4, line 15; also see contact point 1061 in Figs. 11A, 11B, 11C).

With respect to claim 11, Gray discloses the disc hanger assemblies (including 1013, 1015) comprising flex springs (made of spring steel), each flex spring having a lower leg (including 1013) on which the associated disc blade is mounted and an upper leg (including 1015) connected (via 1016) to the first arm of the associated pivot mount.

With respect to claim 12, Gray discloses pivot mount comprising a pin (of 1053) extending through the support bar and the pivot mount along the pivot axis to enable the pivot mount to rotate about the pivot axis when an actuation force is applied to the second arm such that rotation of the pivot mount causes the flex spring and the disc blade mounted thereon to rotate with respect to the support bar (as shown).

With respect to claim 16, Gray discloses each pivot mount comprising a single component (including corresponding angled portions of 1012) comprising the first arm and the second arm. Further, product-by-process claims are not limited to the manipulations (i.e. being cast or stamped) of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

With respect to claim 17, Gray discloses the flex spring (including 1013, 1015) comprising a C-shaped flex spring (see Figs. 6, 8B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blakemore.

With respect to claims 6 and 13, Blakemore discloses the agricultural tillage implement regarding claims 1 and 10, above. Blakemore further teaches wherein the gang bar is mounted at a 90 degree angle relative to the direction of travel and therefore lacks wherein it is mounted at an angle less than 90 degrees. It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the device of Blakemore to mount the gang bar at an angle of less than 90 degrees relative to the direction of travel as the Examiner takes Official Notice wherein it is old and well known in the art to mount the gang bars of disc assemblies at various angles relative to the direction of travel, including an angle less than 90 degrees.

With respect to claims 8 and 15, Blakemore discloses the agricultural tillage implement regarding claims 1 and 10, above. Blakemore further teaches wherein the first arm and the second arm are connected together via a threaded member (f3) and therefore lacks wherein they are welded together. It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the device of Blakemore to weld the components together instead of connecting them via a threaded fastener as welding and threaded fasteners are viewed to be mechanical equivalent attachment means that are readily interchangeable by a person of ordinary skill in the art.

With respect to claims 9 and 16, Blakemore discloses the agricultural tillage implement regarding claims 1 and 10, above. Blakemore further teaches wherein the first arm and the second arm are connected together via a threaded member (f3) and therefore lacks wherein they are a single component. It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the device of Blakemore to use one piece construction instead of connecting them via a threaded fastener as doing so has been held to be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Additionally, as noted above, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP §2113.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Blakemore in view of Gray.

With respect to claim 2, Blakemore discloses the agricultural tillage implement regarding claim 1, above. Blakemore does not explicitly disclose each of the disc hanger assemblies comprising a flex spring having a lower leg on which the disc blade is mounted, and an upper leg. Gray teaches an agricultural tillage implement having disc hanger assemblies (including 1013, 1015) comprising flex springs (made of spring steel), each flex spring having an upper leg (including 1015) and a lower leg (including 1013) on which the disc blade is mounted.
Blakemore and Gray are analogous because they both disclose agricultural tillage implements comprising pluralities of disc blades and disc adjustment mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Blakemore with the flex spring means as taught by Gray in order to absorb lateral deflection due to impact with obstacles (e.g. rocks) and also rearward vertical deflection, thereby mitigating impact damage. (See Gray, col. 4, lines 48-59, and col. 9, line 45 - col. 10, line 4.)

With respect to claim 4, Blakemore teaches the first arm (d') of the pivot mount being connected to an upper leg of the disc hanger assembly (d).

With respect to claim 5, Gray teaches the flex spring (including 1013, 1015) comprising a C-shaped flex spring (see Figs. 6, 8B).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive.

Regarding claims 1, 7, 10, and 14, Applicant argues Blakemore does not disclose the pivot mount(s) as claimed. (See Remarks of 12/8/2021, labeled pp. 6-7.) Specifically, Applicant argues: "The Office relies on the spindle d' as the first arm. Blakemore describes the spindle d' as 'a centrally-located and preferably integral stem or spindle d', which extends through an opening d2 in the draft-beam A, and is adapted to turn laterally therein.' Blakemore, p. 1, lines 85-89. The spindle d' is not 'a second arm extending from the pivot axis,' as recited in claim 1 and claim 10." (See Remarks of 12/8/2021, labeled p. 7.)
Applicant's argument is unpersuasive because d' of Blakemore is an arm extending from the pivot axis (of E), since it extends along and radially about said pivot axis. The manner or degree to which the first arm extends from the pivot axis is not set forth in the claims. Further, Applicant's argument that d' is not the second arm is unpersuasive because d' was not (in the Non-Final Rejection of 9/28/2021) and is not (in the rejection above) interpreted as the second arm.

Regarding claims 10-12 and 16-17, Applicant argues Gray does not disclose the pivot mounts as claimed. (See Remarks of 12/8/2021, labeled p. 7.) Specifically, Applicant argues: "The Office relies on the middle shank section 1012 as the first arm recited in claim 10. Office Action, p. 7. As shown in FIG. 9A, the middle shank section 1012 is attached to a control arm 1032, which can be moved by a hydraulic cylinder 1330. Gray, col. 13, lines 27-46; see also FIG. 6. The Office appears to rely on a portion of the middle shank section 1012 as the second arm recited in claim 10 (previously referred to as a 'crank arm'). However, the middle shank section 1012 is the same part the Office relies on as the first arm. Gray does not disclose a second arm extending from the pivot axis. Furthermore, a second arm as claimed is not inherent in the structure disclosed in Gray." (See Remarks of 12/8/2021, labeled p. 8, emphasis Applicant’s.)
Applicant's argument is unpersuasive because two different portions of element 1012 in Gray are considered as the two different arms. These are two different and distinct parts, not the same part as argued by Applicant. Gray shows 1012 divided into two different portions at a bend, and said portions are delineated by a line the figures (e.g. see Fig. 6, 7A, and 7B of Gray). Also, it is again noted that the manner or degree to which the arms extend from the pivot axis is not set forth in the claims, and the identified arms of Gray are considered to meet the claimed limitations as indicated.

Applicant's arguments regarding the §103 rejections of claims 2, 4-6, 8, 9, 13, 15, and 16 are unpersuasive because Blakemore is considered to teach the claimed pivot mount(s) with respect to claims 1 and 10, as set forth above. Additionally, it is noted that claims 11 and 17 appear capable of being rejected over Blakemore in view of Gray in a similar manner as claims 2 and 5, respectively.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/6/11/22